Citation Nr: 0931053	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  07-37 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the Veteran is competent for Department of Veterans 
Affairs (VA) purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1968 to May 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In June 2009, the Veteran testified before the undersigned in 
Washington, D.C.


FINDING OF FACT

It is not shown by clear and convincing medical evidence that 
the Veteran lacks the mental capacity to contract or manage 
his own affairs, including the disbursement of funds, without 
limitation.


CONCLUSION OF LAW

The Veteran is competent for VA purposes.  38 C.F.R. § 3.353 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because this is a full grant of the benefit sought on appeal, 
no discussion of the VCAA is necessary.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).


Analysis

Under VA regulations, a mentally incompetent person is one 
who, because of injury or disease, lacks the mental capacity 
to contract or to manage his or her own affairs, including 
disbursement of funds without limitation.  38 C.F.R. § 
3.353(a).

Rating agencies are authorized to make official 
determinations of competency and incompetency for the purpose 
of existing laws, VA regulations and VA instructions.  Such 
determinations will be controlling for purposes of direct 
payment of current benefits.  38 C.F.R. § 3.353(b).

Unless the medical evidence is clear, convincing, and leaves 
no doubt as to the person's incompetency, the rating agency 
will not make a determination of incompetency without a 
definite expression regarding the question by the responsible 
medical authorities.  38 C.F.R. § 3.353(c).  Determinations 
as to incompetency should be based upon all evidence of 
record, and there should be a consistent relationship between 
the percentage of disability, facts relating to commitment or 
hospitalization, and the holding of incompetency.  Id.

There is a presumption in favor of competency.  Where 
reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his affairs, including the 
disbursement of funds without limitation, such doubt will be 
resolved in favor of competency.  38 C.F.R. § 3.353(d); see 
also 38 C.F.R. § 3.102.

June 2002 and July 2004 VA examination reports addressing the 
Veteran's psychiatric disorders indicated that he was 
competent for VA purposes and for managing his own funds.

In October 2004, the Veteran underwent VA examination to 
determine the level of disability for his service-connected 
post-traumatic stress disorder (PTSD).  At times, he was 
given a diagnosis of psychosis.  Following examination, the 
diagnoses were PTSD and schizoaffective disorder.  The 
examiner indicated the Veteran was considered incompetent to 
manage his funds due to psychosis.

In June 2005, the RO conducted a field examination.  The 
Veteran was polite and cooperative but out of touch with 
mainstream reality.  He appeared to be very intelligent.  He 
expressed his needs and concerns, and his memory appeared 
adequate.  However, he could not be considered a reliable 
informant.  The Veteran was fully ambulatory and able to care 
for his daily needs.  He was oriented and did not appear 
confused.  The Veteran knew the source and general amounts of 
his income.  He had no cash presently, with his monthly 
awards being deposited the next day.  He was able to 
correctly answer simple questions about making change.  He 
displayed limited understanding of budgeting and could not 
account for his expenses.  The examiner opined that he did 
not appear to have the discipline to properly manage and 
handle any significant sums.  The Veteran enjoyed having made 
large donations, and showed the examiner certificates for 
past such donations.  He admitted giving money away and 
appeared to be easily taken advantage of.  The examiner 
believed he definitely required the protection of a payee.  
The examiner spoke to the Veteran's roommate and opined that 
she was not trustworthy.

In a July 2005 written statement, S.B., M.D., indicated that 
the Veteran was competent to handle his personal funds.

In June 2006, the Veteran underwent VA examination.  The 
Veteran indicated that he avoided medical care because he did 
not believe he was mentally ill.  He denied mental illnesses 
other than PTSD.  The Veteran described PTSD symptoms but 
denied any psychotic symptoms, even those that had been 
previously documented.  He had no plans for his money.  
However, he wanted the power to decide how it was spent.  On 
examination, the Veteran was alert and focused on presenting 
himself to be competent to manage his funds.  He was in 
denial of his chronic schizoaffective disorder and the need 
for compliance with medical treatment.  The Veteran had very 
little insight.  He was able to maintain personal hygiene and 
oriented.  The examiner opined that the Veteran was presently 
unable to manage his payments in his own best interest 
because he lacked substantial mental capacity to manage his 
financial affairs.  Even if he was able to manage his money 
in the mathematical sense, he was subject to the influence of 
designing persons.  The examiner found him to be incompetent 
to handle his funds.

In an April 2007 written statement, L.O., M.D. indicated that 
the Veteran described his PTSD symptoms.  Dr. O did not have 
access to the Veteran's VA medical records, but he could find 
no evidence of schizoaffective disorder while talking to the 
Veteran.  On examination, the Veteran was oriented, and his 
affect and mood were normal.  He had difficulty with his oral 
presentations, but this was offset by his ability to write.  
He was able to answer routine questions about money.  The 
diagnosis was PTSD, and Dr. O determined that the Veteran was 
competent for maintaining his own pay and records.

In April 2008, the Veteran underwent VA examination.  The 
Veteran indicated that he had PTSD but denied schizoaffective 
disorder.  The examiner found the Veteran's description of 
his symptoms varied from that noted in the record.  On 
examination, the Veteran appeared slightly paranoid but was 
appropriately dressed and able to maintain eye contact.  He 
was an unreliable historian and reporter.  Following 
examination, the diagnoses were schizoaffective disorder and 
PTSD.  He was incompetent to manage his VA benefits.  The 
examiner based this upon the Veteran's inability to make 
appropriate decisions regarding his health.

In June 2009, the Veteran testified before the undersigned.  
He described how he handles money.  He travelled from Texas 
for the hearing, had purchased his ticket and money, and had 
not given any money away to people.  While his fiduciary pays 
his automobile insurance, the Veteran dictates the kind of 
insurance he wants.  He indicated that if he had control of 
his money, he would be interested in buying a house, a life 
insurance policy, and perhaps a truck.

The Board has reviewed the appellate record and finds that 
there is sufficient reasonable doubt in this case concerning 
the Veteran's competency so that presumption of competency is 
not overcome.

While several VA examiners determined that the Veteran was 
unable to handle funds, a private physician examined the 
Veteran and determined he was competent.  Thus, the Board 
finds that such presumption has not been rebutted in this 
case.  Significantly, the statement from the October 2004 VA 
examiner is conclusory and does not contain any explanation 
as to the reason for finding the Veteran incompetent.  Thus, 
this evidence is afforded little probative value.  
Significantly, the examiners failed to provide specific 
clinical findings regarding the Veteran's inability to handle 
funds and/or his benefit payments.  Furthermore, the 
undersigned found the Veteran appeared competent during the 
June 2009 Board hearing.  While this hearing is only one 
piece of evidence, when it is combined with the examination 
of the private physician, the Board finds that the evidence 
is considerably deficient concerning a "definite 
expression" from medical authorities regarding whether the 
Veteran is competent for VA purposes.  It is impossible under 
these circumstances to conclude that the evidence "leaves no 
doubt" about the Veteran's incompetency.  In view of the 
foregoing, the Board finds that the evidence in this case is 
not "clear" and "convincing" concerning the Veteran's 
incompetency.

As stated above, determinations relative to incompetency are 
based upon all evidence of record.  In this case, there is 
inadequate evidence to rebut the presumption in favor of 
competency.

Under these circumstances, the Board concludes that the 
Veteran is competent to manage his own affairs, including the 
disbursement of funds without limitation.


ORDER

Restoration of competency status for VA benefit purposes is 
granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


